
	
		III
		111th CONGRESS
		1st Session
		S. RES. 134
		IN THE SENATE OF THE UNITED STATES
		
			May 6, 2009
			Ms. Landrieu (for
			 herself, Mr. Alexander,
			 Mr. Lieberman, Mr. Carper, Mr.
			 Bayh, Mr. Burr,
			 Mr. Gregg, and Mr. Vitter) submitted the following resolution;
			 which was considered and agreed to
		
		RESOLUTION
		Congratulating the students, parents,
		  teachers, and administrators at charter schools across the United States for
		  their ongoing contributions to education and supporting the ideas and goals of
		  the 10th annual National Charter Schools Week, May 3 through May 9,
		  2009.
	
	
		Whereas charter schools deliver high-quality education and
			 challenge all students to reach their potential;
		Whereas charter schools provide thousands of families with
			 diverse and innovative educational options for their children;
		Whereas charter schools are public schools authorized by a
			 designated public entity that respond to the needs of communities, families,
			 and students in the United States and promote the principles of quality,
			 choice, and innovation;
		Whereas, in exchange for the flexibility and autonomy
			 given to charter schools, they are held accountable by their sponsors for
			 improving student achievement and for their financial and other
			 operations;
		Whereas 40 States and the District of Columbia have passed
			 laws authorizing charter schools;
		Whereas approximately 4,700 charter schools are now
			 operating in 40 States and the District of Columbia, serving more than
			 1,400,000 students;
		Whereas, during the last 14 years, Congress has provided
			 more than $2,478,288,000 in financial assistance to the charter school movement
			 through facilities financing assistance and grants for planning, startup,
			 implementation, and dissemination;
		Whereas many charter schools improve the achievements of
			 students and stimulate improvement in traditional public schools;
		Whereas charter schools must meet the student achievement
			 accountability requirements under the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6301 et seq.) in the same manner as traditional public schools
			 and often set higher and additional individual goals to ensure that charter
			 schools are of high quality and truly accountable to the public;
		Whereas charter schools give parents new freedom to choose
			 public schools, routinely measure parental satisfaction levels, and must prove
			 their ongoing success to parents, policymakers, and their communities;
		Whereas more than 50 percent of charter schools report
			 having a waiting list, and the total number of students on all such waiting
			 lists is enough to fill more than 1,100 average-sized charter schools;
		Whereas the President has called for increased Federal
			 support for replicating and expanding high-performing charter schools to meet
			 the dramatic demand created by the more than 365,000 children on charter school
			 waiting lists; and
		Whereas the 10th annual National Charter Schools Week is
			 May 3 through May 9, 2009: Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates the
			 students, parents, teachers, and administrators of charter schools across the
			 United States for their ongoing contributions to education, especially their
			 impressive results in closing the persistent achievement gap in the United
			 States, and improving and strengthening the public school system in the United
			 States;
			(2)supports the
			 ideas and goals of the 10th annual National Charter Schools Week, a week-long
			 celebration to be held May 3 through May 9, 2009, in communities throughout the
			 United States; and
			(3)encourages the
			 people of the United States to conduct appropriate programs, ceremonies, and
			 activities during National Charter Schools Week to demonstrate support for
			 charter schools.
			
